         Case 1:20-cv-09526-JPC Document 15-3 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KATHLEEN VALENTINI, VALERIO
 VALENTINI, and VALERIO VALENTINI on                        Civil Action No. 20-9526 (JPC)
 behalf of his minor son M.V.,

                              Plaintiff.
                                                            Document Electronically Filed
                          -against-

 GROUP HEALTH INCORPORATED,
 EMBLEM HEALTH, INC., CARECORE                             CERTIFICATE OF SERVICE
 NATIONAL LLC d/b/a EVICORE, and
 JOHN DOES 1 AND 2,

                               Defendants.


       I, JOSHUA T. CALO, of full age, hereby certify:

       1.      I am an Associate attorney at Post & Post LLC, counsel for Defendants CareCore

National LLC d/b/a eviCore (“eviCore”), and Group Health Incorporated (“GHI”), in the above-

captioned matter.

       2.      On December 16, 2020, I caused to be electronically filed via CM/ECF the

following documents: 1) Motion For Admission Pro Hac Vice, 2) Affidavit of Joshua T. Calo In

Support Of Pro Hac Vice Motion, and 3) Order for Admission Pro Hac Vice.

       3.      On December 16, 2020, I caused to be served a true and correct copy of 1) Motion

For Admission Pro Hac Vice, 2) Affidavit of Joshua T. Calo In Support Of Pro Hac Vice Motion,

and 3) Order for Admission Pro Hac Vice, via Federal Express overnight delivery, upon Steve

Cohen, Esq., Pollock Cohen LLP, 60 Broad St., 24th Fl., New York, New York 10004, and Jordan

Merson, Esq., Merson Law PLLC, 950 Third Avenue, 18th Floor, New York, New York 10022,

counsel for Plaintiffs.

                                                   /s/ Joshua T. Calo
                                                   Joshua T. Calo, Esq.
Dated: December 16, 2020
